DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to election filed on 10/25/2021.
Claims 1-7 and 14-20 are currently pending in this application.  Applicants have elected Group I (claims 1-7 and 14-20 without traverse).
No IDS has been filed for this application.

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 10/25/2021 is acknowledged.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Below is the closes prior art found by the Office:

Aziz et al. US Patent No. 9,756,074 teaches receiving a plurality of runtime objects and determining whether the objects are suspicious based on the execution of them in a virtual environment (see abstract, claim 1, and throughout), but does not explicitly teach all the limitations of the claims.	
Hans et al. US Patent Application Publication 2004/0199787 teaches a security system which authenticates a list of items based on fingerprints in response to a run-time request, but is directed toward a capabilities list (see abstract, claim 21, 45, and throughout).
Iftode et al. US Patent No. 7,930,733 teaches a trusted list of runtime dependencies and monitoring them during execution, including utilizing a certificate authority (abstract), but does not teach all the limitations of the claims.
Shah et al. US Patent Application Publication 2016/0092701 teaches a security system for run-time file based updates, and verifying all the elements before an update is applied, whle utizliing verification based on signatures and certificates (see abstract, paragraph 5, and throughout), but does not teach all the limitations of the claims.
Although the references above teach many of the elements of the claimed invention, the claimed invention, as a whole, would not have been obvious over the cited art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495